Name: Commission Regulation (EEC) No 986/81 of 9 April 1981 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 99/42 Official Journal of the European Communities 10. 4. 81 COMMISSION REGULATION (EEC) No 986/81 of 9 April 1981 fixing the amount by which die levy on imports of rice from the Arab Republic of Egypt is to be reduced Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 241 2/73 (4), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during the months of January, February and March 1981 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 1), as last amended by the Act of Accession of Greece (2) ; Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Republic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice originating in and coming from the Arab Repu ­ blic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 166, 25. 6. 1976, p. 1 . (*) OJ No L 291 , 19 . 11 . 1979, p. 17. (}) OJ No L 146, 14. 6. 1977, p. 9. (&lt;) OJ No L 302, 31 . 10 . 1973, p. 1 . 10 . 4. 81 Official Journal of the European Communities No L 99/43 ANNEX to die Commission Regulation of 9 April 1981 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced (ECU/tonne) CCT Amounts heading Description to be No deducted ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 5-32 2. Long grain 308 b) Husked rice : 1 . Round grain 6-65 2. Long grain 3-85 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 12-19 2. Long grain 4210 b) Wholly milled rice : 1 . Round grain 12-99 2. Long grain 45-13 III. Broken rice 0-53